Case 0:18-cv-61047-UU Document 247 Entered on FLSD Docket 07/30/2019 Page 1 of 2




                                                                 Louanne Fausze
                                                                 1115 Driftwood Ct.,#223
                                                                 EIkGrove Village,IL60007

                                                                  1(75lâol$
Clerkofthe Court                                                             FILED By DG                 D.c
                                                                                                           .

US DistrictCourt
400 N.M iamiAve.                                                                   JtJL 32 221S
M iami,FL33128
RE:USA v USStem CellClinicand others.Case 18-cv-61047-Uu                           kto7p'JlJ172:q
                                                                                       op ,,ok .s,,Asl
 Dearludge Ungaro,

 My sisterand brotherin Iaw,Karen and Jam esJeffries,both have stem cellsstored atU.S.Stem Cells.
She hasAlzheimer'sandhe hasParkinson's.Bygettingthestem cellinjections,theirdail
                                                                               y Iivinghas
im provedgreatly.They are both in their70'sand have been able to continue to Iive in theirow n home
instead ofbeing putin a nursing home.

They had theirow n stem cellsextracted qui
                                         tea w hile ago and they have beenstored atU SStem Cell
                                                                                              s.
Itishard enoughthey needtoIeavethe USto havethem injected,whywouldweneedto putthem
through havingthem extracted again ifthe cellsbeing stored are destroyed. I
                                                                          tjustdoesn'tmakesense.
The stem celltherapy hasbeena giftfrom God.lthasim proved both oftheirlives, especiallyJim .His
disease ism ore advanced than Karen's.He can now w alk, sm ile,talkand have conversations.Before the
treatm ent,he wasIike an empty shell.Karen'sshortterm mem ory hasim proved greatl  y also. They are
now able to Iive in theirow n hom e and m aintain theirindependence.

Please do notallow theirstored stem cellsto be destroyed. Theycannotafford the m oney,energyor
time to leave the countryto have the processstarted overagain. Please reconsideryourruling.If
needed,allow the fam ilyto collectthe cellsand takethem to anothercountryforstorage. This process
isnotharm ing anyone and only helpsJim and Karen.Please help usthrough thisdifficulttim e.



                                                                     Sincerely,
                                                                     Louanne Fausze
Case 0:18-cv-61047-UU Document 247 Entered on FLSD Docket 07/30/2019 Page 2 of 2


                                                                          FILED BY         C- .D.c,

     July 23,2019
                                                                                JbL 30 2019
                                                                                cAtN
                                                                                 - cGE
                                                                                    aKCi.
                                                                                    I   t
                                                                                        -.q.(
                                                                                         l.
                                                                                          a t.
                                                                                            -ç!
                                                                                              gg
                                                                                              jrL
                                                                                              .  j
                                                                                                (.
                                                                                                 d:.
                                                                                s.(
                                                                                  3.oF'g
                                                                                       z..
                                                                                         )k.- i
                                                                                        dk
                                                                                              gvi
     Clerk ofthe Court
     US DistrictCourt
     400 N .M iam iAve.
     M iam i,FL 33128
     Regarding:USA vs.US Stem CellClinicand others,Case 18-cv-61047-UU




     Clerk ofthe Court,


     In reverence to the aforem entioned case,w e are w riting to clearly indicate the
     m isrepresented and illegalaction thatisbeing proposed to destroy ourpersonal
     property/stem cellsthatarebeingheldbyUSA Stem Cell.W edonotunderstandor
     agree w ith any m otive and believe this to be a violation ofour constitutionalrights
     and personalproperty.There are m any individuals in the w orld and throughoutthis
     countrythathaverealized thesignificantbenefitsofhaving a stem cellprocedure to
     im prove theirquality oflife.

     This1aw suitthatw e deem as unfounded and im proper,is attem pting to rem ove our
     personalproperty thatiscom prised ofourow n DNA and stem cells.W hetheritis
     the audacity ofbig pharm a,specialinterestgroups or otherpartiesw ith the intent
     ofpersonalcorporategain,thisisclearly a breach ofourlegalrightsto ow n and
     m aintain our stem cells,w hich belong to us.

     W e dem and thatthe courtim m ediately dism issthis law suit,as itis frivolous, illegal
     and irresponsible.

     Sincerely,


     Colleen T.Green
      -
     .,   )




     N anette G.Davis             r
<-

-7p-.                   -
